Case 3:17-cv-00209-BRM-LHG Document 260 Filed 06/15/21 Page 1 of 1 PageID: 9581
                                                                                MICHAEL R. GRIFFINGER
                                                                                Director

                                                                                Gibbons P.C.
                                                                                One Gateway Center
                                                                                Newark, New Jersey 07102-5310
                                                                                Direct: (973) 596-4701 Fax: (973) 639-6294
                                                                                griffinger@gibbonslaw.com




                                                   June 14, 2021

 VIA ECF

 The Honorable Brian R. Martinotti, U.S.D.J.
 United States District Court
 Clarkson S. Fisher Building and U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

            Re: In Re Novo Nordisk Securities Litigation
                Case No. 3:17-cv-00209 Consolidated (BRM)(LHG)

 Dear Judge Martinotti:

        Our firm, along with Davis Polk & Wardwell LLP, represents Defendants Novo Nordisk
 A/S, Lars Rebien Sørensen, Jesper Brandgaard, and Jakob Riis (“defendants”) in the above-
 captioned action. We write, with plaintiffs’ consent, to respectfully request:

 1- the deadline for defendants’ reply in further support of their motion for summary judgment—
 currently June 28, 2021 (see ECF No. 252)—be extended to July 12, 2021; and

 2- a total of thirty (30) pages for defendants’ reply brief.

         The additional pages and time defendants seek are needed, in part, to address certain
 aspects of plaintiffs’ recently served opposition papers that defendants believe to be improper.
 Plaintiffs dispute that their opposition is improper in any way, but consent to the additional pages
 and time.

       If the foregoing meets with Your Honor’s approval, we ask that this letter be so ordered.
 We thank the Court for its kind attention and consideration of this request.


                                                            Respectfully submitted,
                                                                                                   "SO ORDERED."
                                                            s/ Michael R. Griffinger
                                                            Michael R. Griffinger


 cc:          All Counsel of Record (via ECF)                 Date: 6/15/2021            Brian R. Martinotti, U.S.D.J.




 Newark New York Trenton Philadelphia Wilmington                                    gibbonslaw.com
